P.2d 569, 572 (1985). Here, no notice of substitution has been filed.
Nevertheless, because this appeal concerns Abigail L.M.'s parental rights
as to the minor children and her estate has no interest in those rights, see
Christian Placement Service, New Mexico Christian Children's Home v.
Gordon, 697 P.2d 148, 152 (N.M. Ct. App. 1985) (explaining that a
deceased parent's estate has no interest in the deceased parent's right to
raise the child), superseded by statute on other grounds as recognized in
Lucero v. Hart, 907 P.2d 198 (N.M. Ct. App. 1995), a substitution of a
personal representative on behalf of Abigail L.M. would be improper. As
Abigail L.M. is now deceased and her estate has no interest in this appeal,
we dismiss the appeal docketed in Docket No. 64274. The clerk of this
court shall strike the opening brief filed by Abigail L.M. on June 19, 2014.
In respondents' answering briefs, we will only consider the arguments
relevant to the remaining appellant, Arli P.M.
            It is so ORDERED.




                                                  Pieku (Ay'
                                                                         ,



                                            Pickerii



                                            Parraguirre


                                                                         ,J.
                                            Saitta




                                     2
                cc: Hon. Frank P. Sullivan, District Judge, Family Court Division
                     Valarie I. Fujii & Associates
                     Special Public Defender
                     Legal Aid Center of Southern Nevada
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A